Brookdale Senior Living Inc. Corporate Overview - selected financial information As of March 31, 2010 Corporate Overview Brookdale Senior Living Inc. ("BKD") is a leading owner and operator of senior living communities throughout the United States.The Company is committed to providing an exceptional living experience through properties that are designed, purpose-built and operated to provide the highest-quality service, care and living accommodations for residents.Currently the Company owns and operates independent living, assisted living, and dementia-care communities and continuing care retirement centers, with 564 communities in 35 states and the ability to serve approximately 52,000 residents. Stock Listing Common Stock NYSE: BKD Community Information Ownership Type Number of Facilities Number of Units Percentage of Q1 2010 Revenues Percentage of Q1 2010 Facility Operating Income Owned 43.2% 41.6% Leased 56.5% 57.7% Managed 19 0.3% 0.7% Total 100.0% 100.0% Operating Type Retirement Centers 80 24.1% 28.1% Assisted Living 46.2% 47.0% CCRCs 36 29.4% 24.2% Managed 19 0.3% 0.7% Total 100.0% 100.0% CFFO Per Share ($) ($ except where indicated) FY 2009 FY 2010 Q1 Q2 Q3 Q4 Full Year(1) Q1 Reported CFFO Add:integration and transaction-related costs - - - Adjusted CFFO Weighted Average Shares (1) Annual CFFO for all periods is calculated as the sum of the quarterly amounts for the year. Investor Relations Ross Roadman SVP, Investor Relations Brookdale Senior Living Inc. 111 Westwood Place, Suite 200 Brentwood, TN 37027 Phone (615) 564-8104 rroadman@brookdaleliving.com Note:See accompanying first quarter earnings release for non-GAAP financial measure definitions and reconciliations. Brookdale Senior Living Inc. Operating Segment Information As of March 31, 2010 Average Occupancy and Rates based on Average Occupied Units in the Period The table below represents occupancy based on a consistent treatment of units across all product lines. FY 2009 FY 2010 Q1 Q2 Q3 Q4 Full Year Q1 Retirement Centers Number of communities (period end) 77 77 77 80 80 80 Total average units(1) Weighted average unit occupancy 87.4% 86.9% 87.3% 87.2% 87.2% 87.0% Average monthly revenue per unit(2) Assisted Living Number of communities (period end) Total average units(1) Weighted average unit occupancy 86.2% 86.0% 87.0% 87.9% 86.8% 87.6% Average monthly revenue per unit(2) CCRCs Number of communities (period end) 35 35 35 36 36 36 Total average units(1) Weighted average unit occupancy 86.5% 85.7% 85.1% 83.7% 85.2% 84.0% Average monthly revenue per unit(2) Consolidated Totals Number of communities (period end) Total average units(1) Weighted average unit occupancy 86.6% 86.2% 86.7% 86.7% 86.6% 86.6% Average monthly revenue per unit(2) Management Services Number of communities (period end) 22 21 22 19 19 19 Total average units(1) Weighted average occupancy 86.3% 84.6% 83.9% 84.4% 84.8% 83.4% Total average units operated represent the average units operated during the period, excluding equity homes. Average monthly revenue per unit represents the average of the total monthly revenues, excluding amortization of entrance fees, divided by average occupied units. Brookdale Senior Living Inc. Same Community, Capital Expenditure and ISC Information As of March 31, 2010 Same Community Information ($ in 000s, except Avg. Mo. Revenue/unit) Three Months Ended March 31, % Change Revenue 2.4% Operating Expense 4.1% Facility Operating Income -0.6% Facility Operating Margin 35.0% 36.1% -1.1% # Communities Avg. Period Occupancy 89.2% 89.2% 0.0% Avg. Mo. Revenue/unit 2.4% Schedule of Capital Expenditures ($ in 000s) Three Months Ended March 31, Type Recurring Reimbursements Net Recurring Corporate (1) EBITDA-enhancing (2) Development (3) Reimbursements (4) - Net Development Net Total Capital Expenditures (5) Information on Ancillary Services Three Months Ended March 31, Brookdale Units Served: Therapy Legacy ARC Total Home Health Legacy ARC Total Avg. Mo. NOI/Occupied Unit Legacy ARC Total (1)Corporate primarily includes capital expenditures for information technology systems and equipment (2)EBITDA-enhancing capital expenditures generally represent unusual or non-recurring capital items and/or major renovations (3)Development capital expenditures primarily relate to the facilty expansion and de novo development program (4)Development reimbursements are typically received after expenditures are actually made.Only includes cash reimbursements received during the period (5) Approximately $7.4 million and $6.4 million of expense was recognized during the three months ended March 31, 2010 and 2009, respectively, for normal repairs and maintenance and capital spend under $1,500 per invoice, except for unit turnovers. Brookdale Senior Living Inc. Capital Structure - selected financial information As of March 31, 2010 ($ in 000s) Debt Maturities and Scheduled Principal Repayments Initial Maturities Mortgage weighted Line of weighted Mort. Debt weighted Capital weighted Total Debt (1) rate (2) Credit rate (2) & Line rate (2) Leases rate (2) Debt 2.11% $- 2.11% 8.34% 7.57% - 7.57% 8.35% 3.44% - 3.44% 8.36% 4.67% 6.50% 4.72% 8.46% 5.86% - 5.86% 8.47% Thereafter 4.12% - 4.12% 8.93% Total 4.40% 6.50% 4.41% 8.75% Final Maturities (3) Mortgage weighted Line of weighted Mort. Debt weighted Capital weighted Total Debt (1) rate (2) Credit rate (2) & Line rate (2) Leases rate (2) Debt 7.03% $- 7.03% 8.34% 4.18% - 4.18% 8.35% 3.45% - 3.45% 8.41% 5.33% 6.50% 5.36% 8.46% 7.00% - 7.00% 8.47% Thereafter 4.96% - 4.96% 8.92% Total 4.40% 6.50% 4.41% 8.75% Coverage Ratios Three months ended March 31, 2010 Interest/Cash Lease Units FOI Adj. FOI ** Payments Coverage Owned Communities 2.3x Leased Communities * 1.1x *The leased communities include the capital leases. **Adjusted for 5% management fee and capital expenditures @ $350/unit. Debt Amortization Three months ended March 31, Scheduled Debt Amortization Lease Financing Debt Amortization - FMV or no Purchase Option (4) Lease Financing Debt Amortization - Bargain Purchase Option Total Debt Amortization Line Availability ($000s) Mar-09 Jun-09 Sep-09 Dec-09 Mar-10 Revolver Balance $- $- $- Letters of Credit Outstanding (7) - Ending Line Balance Cash and cash equivalents Total Line Capacity Total Liquidity (Line Availability + Cash) Letters of credit outstanding on line (7) $ - Other letters of credit Total letters of credit outstanding(7) Leverage Ratios Annualized Balance Leverage Mortgage Debt (1) Capital Leases Total Property-Level Debt 6.8x Plus: Line of Credit (cash borrowings) Less: Unrestricted Cash Less: Cash held as collateral against existing debt Total Debt 6.5x 2010 YTD annualized Adjusted EBITDA Annualized Cash Lease Expense multiplied by 8 Total Adjusted Debt 7.1x 2010 YTD annualized Adjusted EBITDAR Debt Structure weighted Balance rate (2) Fixed Rate Mortgage Debt 6.04% Variable Rate Mortgage Debt (1) 3.01% Capital Leases 8.75% Line of Credit (cash borrowings) 6.50% Total Debt Balance % of total Variable Rate debt with Interest Rate Swaps (5) 28.6% Variable Rate debt with Interest Rate Caps (1) (6) 66.0% Variable Rate debt - Unhedged 5.3% Total Variable Rate Mortgage Debt 100.0% (1) Also includes both bond and discount mortgage backed security financing. (2) Pertaining to variable rate debt, reflects a) market rates for stated reporting period and b) applicable swap rates / cap rates for hedged debt. (3) Assumes extension options are exercised. (4) Payments are included in CFFO. (5) Weighted swap rate for stated reporting period is 3.74%. (6) Weighted cap rate for stated reporting period of 5.94% is materially above current market rates, therefore caps have no impact on consolidated interest expense for given period. (7) Bank of America Line of Credit was paid off 02/23/10; the retired Line provided $25 million Letter of Credit capacity. Brookdale Senior Living Inc. CFFO Reconciliation As of March 31, 2010 ($ in 000s) CFFO Calculation Three Months Ended March 31, Net cash provided by operating activities (includes non-refundable entrance fees) $ $ Less: Changes in operating assets and liabilities (eliminates cash flow effect) ) Add: Refundable entrance fees received Less: Entrance fee refunds disbursed ) ) Less:First generation entrance fees ) - Less: Recurring capital expenditures, net ) ) Less: Lease financing debt amortization with fair market value or no purchase options ) ) Cash From Facility Operations $ $ Revenue Reconciliation FY 2009 FY 2010 Q1 Q2 Q3 Q4 Full Year Q1 Revenue reconciliation excl. entrance fee amortization Average monthly revenue per quarter Average monthly units (excluding equity homes) available Average occupancy for the quarter 86.6% 86.2% 86.7% 86.7% 86.6% 86.6% Resident fee revenue Add:management fee revenue Total revenues excluding entrance fee amortization CFFO Reconciliation to the Income Statement Resident fee revenue Less:Entrance fee amortization Adjusted revenues Less:Facility operating expenses Add: Loss on sale of communites, net - Add: Change in future service obligation - Less:G&A excluding non-cash stock expense Add:G&A non-cash stock expense Net G&A Less:Facility lease expense Add:Straight-line lease expense Less:Amortization of deferred gain Net lease expense Entrance fee receipts Entrance fee disbursements Net entrance fees Adjusted EBITDA Less:Recurring capital expenditures, net Less:Interest expense, net Less:Lease financing debt amortization with fair market value or no purchase options Less:Other Reported CFFO Add:integration andtransaction-related costs - - - Adjusted CFFO CFFO Per Share ($) ($ except where indicated) FY 2009 FY 2010 Q1 Q2 Q3 Q4 Full Year(1) Q1 Reported CFFO Add:integration andtransaction-related costs - - - Adjusted CFFO Shares used in calculation of CFFO (000's) (1) Annual CFFO for all periods is calculated as the sum of the quarterly amounts for the year. Note:CFFO is a measurement of liquidity that is not calculated in accordance with GAAP and should not be considered in isolation as a substitute for any GAAP financial measure.CFFO is not a measure of financial performance under GAAP.We strongly urge you to review the reconciliation of CFFO to GAAP net cash provided by operating activities, along with our condensed consolidated financial statements, included in the accompanying earnings release. Brookdale Senior Living Inc. Quarterly Entry Fee Information As of March 31, 2010 Q1 09 Q2 09 Q3 09 Q4 09 Q1 10 Ending # EF Vacant Units # Closings 48 62 70 80 67 # of Refunds 67 86 67 84 77 Cash Basis ($000's) Resale Receipts: Proceeds from non-refundable entrance fees (1)(2) Proceeds from refundable entrance fees (2)(3) Total Cash Proceeds Refunds of entrance fees (4) Net Resale Cash Flow Average Resale $ (excluding My Choice proceeds) Average Refund $ (excluding My Choice refunds) Notes: (1) From Statement of Cash Flows (Operating Activities section) with line description: Proceeds from deferred entrance fee revenue (2) Excludes first generation entrance fees received (3) From Statement of Cash Flows (Financing Activities section) with line description: Proceeds from refundable entrance fees (which includes My Choice proceeds) (4) From Statement of Cash Flows (Financing Activities section) with line description: Refunds of entrance fees Value of Unsold Inventory ($ in 000's) Gross Value @ Average Resale Price of $170,000 (2) Refund Attachments Net Cash Value Income Statement Impact ($ in 000's) On BKD's income statement, non-refundable entrance fees are amortized into revenue based on the unamortized balance per contract divided by the actuarial life of the resident. The following are the non-cash amortized non-refundable entrance fees for each quarter: Q1 09 Q2 09 Q3 09 Q4 09 Q1 10 Amortization of entrance fees (incl. gains on terminations) (5) (5) Excludes first generation entrance fee amortization Principles of Entry Fee Accounting Certain of BKD's communities have residency agreements which require the resident to pay an upfront fee prior to occupying the community and in return for a reduced monthly service fee and certain healthcare benefits.BKD has a number of options for residents that give a choice of the amount of refundability of the upfront fee, the amount of entry fee for the unit and the amount of health care benefit in the community’s various levels of care.The non-refundable portion of the entrance fee is recorded as deferred revenue and amortized over the estimated stay of the resident based on an actuarial valuation.The refundable portion of a resident’s entrance fee is generally refundable within a certain time period followingcontract termination or in certain agreements, upon the resale of a comparable unit or 12 months after the resident vacates the unit and is not amortized. Brookdale Senior Living Inc. Quarterly Entry Fee Information As of March 31, 2010 American Retirement Corporation ("ARC"), acquired in 2006, was active in the entrance fee CCRC business for many years and operated seven such communities.Prior to the ARC acquisition, BKD acquired three entrance fee CCRC's from a non-profit, the National Benevolent Association, which were in bankruptcy.BKD has been repositioning those communities by upgrading/renovating, expanding the campus or levels of care offered and changing the form of contract to include such items as life care and health benefits. Quarterly Entrance Fee Amortization ($ in 000's) Q1 09 Q2 09 Q3 09 Q4 09 Q1 10 Original ARC Occupancy 88% 87% 86% 86% 86% Ending # EF Vacant Units # EF Closings 29 33 37 61 45 # of EF Refunds 41 70 38 60 60 EF Resale Receipts EF Refunds Paid Net Resale Cash Flow Average EF Resale $ (excluding My Choice proceeds) Average EF Refund $ (excluding My Choice refunds) Total NBA Communities Occupancy 76% 76% 77% 76% 77% Ending # EF Vacant Units # EF Closings 19 29 33 19 22 # of EF Refunds (1) 26 16 29 24 17 EF Resale Receipts EF Refunds Paid (1) Net Resale Cash Flow Average EF Resale $ (excluding My Choice proceeds) Average EF Refund $ (excluding My Choice refunds) Total Consolidated EF Communities (2) Occupancy 85% 84% 84% 83% 84% Ending # EF Vacant Units # EF Closings 48 62 70 80 67 # of EF Refunds 67 86 67 84 77 EF Resale Receipts EF Refunds Paid Net Resale Cash Flow Average EF Resale $ (excluding My Choice proceeds) Average EF Refund $ (excluding My Choice refunds) (1) Includes certain refunds accelerated for repositioning of the community (2) Excludes all first generation entrance fee data and receipts. Brookdale Senior Living Inc. Quarterly Cash Flow Statements As of March 31, 2010 ($ in 000s) Cash Flow Statements Q1 2009 Q2 2009 Q3 2009 Q4 2009 YTD 2009 Q1 2010 Cash Flows from Operating Activities Net loss Adjustments to reconcile net loss to net cash provided by operating activities: Non-cash portion of loss on extinguishment of debt - 19 Depreciation and amortization Goodwill and asset impairment - (Gain) loss on sale of assets - Equity in (earnings) loss of unconsolidated ventures Distributions from unconsolidated ventures from cumulative share of net earnings 11 - - Amortization of deferred gain Amortization of entrance fees Proceeds from deferred entrance fee revenue Deferred income tax benefit Change in deferred lease liability Change in fair value of derivatives and amortization Change in future service obligation - Non-cash stock-based compensation Changes in operating assets and liabilities: Accounts receivable, net 79 Prepaid expenses and other assets, net Accounts payable and accrued expenses Tenant refundable fees and security deposits Deferred revenue Net cash provided by operating activities Cash Flows from Investing Activities Decrease in lease security deposits and lease acquisition deposits, net - Increase in cash and escrow deposits — restricted Net proceeds from sale of assets - - Distributions received from unconsolidated ventures 92 47 Additions to property, plant, and equipment and leasehold intangibles, net of related payables Acquisition of assets, net of related payables and cash received - - Payment on (issuance of) notes receivable, net 82 Investment in unconsolidated ventures - - Proceeds from sale leaseback transaction - Proceeds from sale of unconsolidated venture - 12 - Other - Net cash (used in) provided by investing activities Cash Flows from Financing Activities Proceeds from debt Repayment of debt and capital lease obligations Proceeds from line of credit - - - Repayment of line of credit - - Payment of financing costs, net of related payables 69 Proceeds from public equity offering, net - - Cash portion of loss on extinguishment of debt - Other Refundable entrance fees: Proceeds from refundable entrance fees Refunds of entrance fees Recouponing and payment of swap termination - Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period
